Proceeding by Fred Naus and Herman R. Lange, proponents of an alleged will of Bertha Naus, deceased, against Johanna Lange and others, contestants.  From a judgment *Page 529 
denying admission to probate of the proposed will, the proponents appeal.
Objection was made by the respondents to admitting a will to probate on the grounds, (1) that the deceased was incompetent to make a will; (2) that the will was the result of undue influence exercised by proponent Lange; and (3) that the will was not properly executed.  The county judge found all three grounds sustained.
The only issue is whether these findings are supported by the evidence.  We cannot set aside these findings and reverse the judgment unless they are against the great weight and clear preponderance of the evidence.  We cannot say that findings (1) or (2) are.  There might be some question as to (3), but that is immaterial in view of findings (1) and (2). A reading of the record satisfies us that both findings (1) and (2) are clearly supported by the evidence.  We do not perceive that any useful purpose would be served by detailing this evidence.
By the Court. — The judgment of the county court is affirmed.
RECTOR, J., took no part. *Page 530